Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the use of a single entity performing all steps must be shown in the drawings as noted or the feature(s) canceled from the claim(s).  No new matter should be entered:
Figures 1 and 3 disclose each entity (Entities 1-N, ##302, 304, 306, 308 of Figure 3), associated variously with DNA signature engine (125), first, second and third signature engines (##130, 146, 163) and first second third signed blocks, as well as entities 1-N each possessing devices with blockchain clients.  However, Applicant’s claims recite a single block signature engine and block generator (see claim 1, block signature engine signs both first and second block, unsigned block generator generates both first and second unsigned block; see claims 20 and 32, a single processor executing an instruction performs all the steps) performing all the steps.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
Applicant’s specification PGPub [21]-[23], Figures 1, 3, 4, disclose multiple signature engines, block generators, entities and clients.  However, Applicant’s claims recite a single apparatus comprising single instances of block generator and signature engine.  Applicant’s PGPub [51] discloses “While an example manner of implementing the blockchain network environment 300 of FIG. 3 is illustrated in FIGS. 1, 2 and 4-7, one or more of the elements, processes and/or devices illustrated in FIG. 3 may be combined, divided, re-arranged, omitted, eliminated and/or implemented in any other way.” However, the specification does not disclose specifics of the arrangement of Applicant’s figures being re-arranged or combined to perform the methods of Applicant’s claims by a single apparatus. Notably, a single apparatus comprising single block generator and signature engine, but being employed by different entities along the supply-chain path, would require transferring of such apparatus to the various entities in turn.  However, such transferring is not disclosed nor alluded to.
Appropriate correction is required.


Claim Status
Claims 9-19, 28-31 are canceled.  Claims 1-8, 20-27, 32-39 are pending.   


 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1:
an unsigned block generator to generate a first unsigned block… a second unsigned block
a block signature engine to sign… to generate a blockchain
the block signature engine to expand the blockchain by signing…to generate a second signed block
a blockchain validator to verify

In claim 2:
a block management engine to associate…

In claim 3:
the blockchain validator is to prevent verification

In claim 4:
a deoxyribonucleic acid (DNA) string retriever to retrieve 
a DNA/binary transformer to translate 
 In claim 5:
a hash creator to generate
the DNA/binary transformer to translate 
In claim 6:
a DNA marker generator to apply pre-markers and post-markers…to generate a DNA signature
 In claim 7:
a DNA signature engine to splice the DNA signature into the product
In claim 8:
a DNA validator to validate

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-8, 20-27, 32-39, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-8, 20-27, 32-39, independent claim 1 recites, “…an unsigned block generator to generate a first unsigned block to store first processing data associated with the product by a first entity; a block signature engine to sign the first unsigned block with a first private key to generate a blockchain having a first signed block, the unsigned block generator to generate a second unsigned block in response to a second entity generating second processing data associated with the product by the second entity, the block signature engine to expand the blockchain by signing the second unsigned block with a second private key to generate a second signed block within the blockchain…”  (Emphasis added.)
  The claim first recites an unsigned block generator associated with a first entity, and a block signature engine to operate upon the first block.  The claim then recites the same unsigned block generator associated with a second entity, and the same block signature engine signing the second unsigned block.  However, as disclosed in Applicant’s PGPub [21]-[23], Figures 1, 3, 4, disclose multiple signature engines, block generators, entities and clients, and [31] and  Figures 1, 3, disclose each entity (#302, 302, 304) comprises blockchain client 312, and [33] and Figure 4 disclose the blockchain client associated with each entity comprises the recited unsigned block generator and block signature engine.  Applicant’s PGPub [51] discloses, “While an example manner of implementing the blockchain network environment 300 of FIG. 3 is illustrated in FIGS. 1, 2 and 4-7, one or more of the elements, processes and/or devices illustrated in FIG. 3 may be combined, divided, re-arranged, omitted, eliminated and/or implemented in any other way.” However, the specification does not disclose specifics of the arrangement of Applicant’s figures being re-arranged or combined to perform the methods of Applicant’s claims.  Notably, a single apparatus comprising a single block generator and signature engine, but being employed by different entities along the supply-chain path, would require transferring of such apparatus to the various entities in turn.  However, such transferring is not disclosed nor alluded to.
Consequently, the claim is rejected as being unclear and indefinite.  Independent claims 20 and 32 recite similar language (single processor performing all he steps) and are similarly rejected.  Dependent claims 2-8, 21-27, and 33-39 inherit the same deficiency and are rejected for the same reason.  
For purposes of examination, the limitations are interpreted as, “…an unsigned block generator to generate a first unsigned block to store first processing data associated with the product by a first entity; a block signature engine to sign the first unsigned block with a first private key to generate a blockchain having a first signed block, a second unsigned block generator to generate a second unsigned block in response to a second entity generating second processing data associated with the product by the second entity, a second block signature engine to expand the blockchain by signing the second unsigned block with a second private key to generate a second signed block within the blockchain…”

With regard to claim 5, the claim recites, “…further including a hash creator to generate a signature of the binary string, the DNA/binary transformer to translate the signature of the binary string to a signed DNA representation.”  The claim language is not clear; it is not clear if the “transformer to translate” is reciting transforming the now hashed/signed binary string back into a DNA/FASTA-type string, or if the hashed/signed binary string is itself the “signed DNA representation”, where the “signature” was generated after the translating recited by claim 4.  The claim is therefore unclear.  For purposes of examination, the claim is interpreted in view of Applicant’s specification (see PGPub [4], “FIG. 2 is an example DNA/binary transformation process to translate DNA bases to binary representations, and to translate binary representations to DNA bases,” and [26], “…Using the example translation table 204, the example DNA sequence binary signature 212 is translated back to a signed base representation 214.”) and the claim is interpreted as comprising transforming the hashed/signed binary string back to DNA/FASTA type representation. Dependent claims 6- 8 inherit the same deficiency and are rejected for the same reason.


With regard to claim 7, the claim recites, “The apparatus as defined in claim 6, further including a DNA signature engine to splice the DNA signature into the product.”   The  recited “DNA signature engine to splice” has been interpreted as invoking 35 USC 112(f) as discussed above.  However, Applicant’s PGPub discloses ([33], “…The example DNA signature engine 402 includes an example DNA string retriever 410, an example DNA/binary transformer 412, an example hash creator 414 and an example DNA marker generator 416.”  This does not disclose with any specificity the structure comprising the DNA signature engine.  Additionally, Applicant’s PGPub [33] discloses, “…the example DNA signature engine 402 determines whether species signing is to occur and, if so, the example DNA string retriever 410 retrieves a DNA string of interest. The example DNA/binary transformer 412 translates the DNA string from its base representation (e.g., “A,” “C,” “T”) to a binary string using the example translation table 204. The example hash creator 414 generates a hash of the binary string, and the example DNA/binary transformer 412 translates the hash from the binary representation back to a base representation using the example translation table 204. In some examples, the hash creator 414 generates a signature using the binary string (cleartext) and a private key. In some examples, the hash creator 414 generates a signature by first generating a hash of the binary string, and then applying the private key.”  This also does not disclose the associated structural elements with any specificity.  The claim is therefore unclear.  Dependent claim 8 inherits the same deficiency and is rejected for the same reason.

With regard to claims 7, 26, 38, the claims recite, “…splice the DNA signature into the product.”  It is noted that this recites splicing the DNA signature into the product, and not a product identifier or associated datum.  Consequently, it is not clear if the claim is reciting inserting (splicing) a datum (DNA signature) into a datum associated with the product, or, alternatively, if the claim is reciting inserting (splicing) the signed, translated and marker-appended physical DNA, interpreted as the ‘signature’, into the physical, living organism itself, as disclosed in Applicant’s PGPub [26]. The claim is therefore unclear. Dependent claims 8, 27 and 39 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the limitation “…splice the DNA signature into the product…” is interpreted as physically splicing the DNA signature into the physical living organism itself, as disclosed in Applicant’s PGPub [26], “…This example DNA signature 218 is spliced into the product (e.g., during a seed stage) such that it persists in cultivated products (fruits, vegetables, animals) during growing and/or reproduction.”)



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 20, 32 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)as being anticipated by Sriram (US Publication 2016/0164884).
With regard to claims 1, 20, 32, Sriram discloses an unsigned block generator to generate a first unsigned block to store first processing data associated with the product by a first entity ([65], “…For example, when a manufacturer ships an item, an authenticated device of the manufacturer can report a logistic transaction that transfers an unlabeled value to an identity address of the manufacturer. The logistic transaction can also label the value with an item type and a quantity. The authenticated device can then sign the logistic internal transaction with its private identity key…,” [70], “…At block 414, the platform participant 402 can generate and send a logistic transaction record to the provenance management system 404 when SKU packages become available in its inventory. For example, the SKU packages can become available through manufacturing, assembly, repackaging, or any combination thereof. This logistic transaction record can describe one or more logistic internal transactions. For another example, the SKU packages can become available when shipments from a supplier are received. This logistic transaction record can describe one or more logistic transfer transactions…”; [28], “…whenever a block of transactions is created, information in the block is processed through a hash function to produce a hash value…”; [42], “…The transaction engine 206 is coupled to a participant interface 214. The participant interface 214 can be an application programming interface (API) for a web-based application (e.g., a flash application, a JavaScript application, or a mobile application) running on a participant device (e.g., one of the participant devices 106 of FIG. 1). The transaction engine 206 facilitates authentication and recording of logistic transaction records reported by participant devices…”; and where the provenance management system #200 of Sriram together with the participant device running application, together with the participant interface, are collectively interpreted as the “apparatus” of the claims)
a block signature engine to sign the first unsigned block with a first private key to generate a blockchain having a first signed block ([71], “…The platform participant 402 can cryptographically sign the logistic transaction record. For example, the platform participant 402 can cryptographically sign the logistic transaction record using at least its private identity key. For another example, where the logistic transaction record corresponds to a logistic transfer transaction, the platform participant 402 can cryptographically sign the logistic transaction record using both its private identity key and a private popcode key…”; [76], “…At block 424, the platform participant 402 can generate a logistic transaction record and send the logistic transaction record to the provenance management system 404. The logistic transaction record can include a source address corresponding to an identity address of the platform participant 402. The platform participant 402 can sign the logistic transaction record using a private identity key corresponding to the identity address…”),
the unsigned block generator to generate a second unsigned block in response to a second entity generating second processing data associated with the product by the second entity ([71], [76] as above, and [49] and Figure 3A, showing multiple participants 302 A-E, each creating an unsigned block) ,  
the block signature engine to expand the blockchain by signing the second unsigned block with a second private key to generate a second signed block within the blockchain ([71], [76], “…The platform participant 402 can sign the logistic transaction record using a private identity key corresponding to the identity address…”;  signing as cited above, [73], “…A block 418, the provenance management system 420 can publish the logistic transaction record to a distributed consensus system (e.g., the distributed consensus system 114 of FIG. 1)…”; and
a blockchain validator to verify the product provenance by validating the first processing data and the second processing data using respective public keys associated with the first entity and the second entity ([72], “…At block 416, the provenance management system 404 can verify the logistic transaction record. For example, the provenance management system 404 can verify that the cryptographic signature in the logistic transaction record matches a public identity key and/or a public popcode key. The provenance management system 404 can determine which public key(s) to check against based on the source address(es) indicated in the logistic transaction record….”; [77], Figure 4, #416, 426).
It is noted that in applying the prior art rejections, the interpretation of multiple entities/devices has been applied as noted in rejection under 35 USC 112(b), above.
With regard to computer-implemented method as recited by claim 20, Sriram discloses a computer system ([40] and Fig 7).
With regard to the recited tangible computer-readable medium comprising instructions that, when executed, cause a processor to perform steps as recited by claim 32, Sriram discloses this in [46] (“…the functional components described can be implemented as instructions on a tangible storage memory capable of being executed by a processor or other integrated circuit chip. The tangible storage memory may be volatile or non-volatile memory. In some embodiments, the volatile memory may be considered “non-transitory” in the sense that it is not a transitory signal…”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 2-3, 21-23, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram (US Publication 2016/0164884), in view of Mandal (US Publication 2017/0337552).
With regard to claims 2, 21 and 33, Sriram discloses the limitation of claims 1, 20 and 32 as discussed above, and further discloses the block management engine comprising functions of unsigned block generator and block signature engine as discussed above (see, for example, [42] disclosing participant application/interface and Figure 2), but does not specifically disclose the block management engine as further associating a blockchain with an identifier when a target number of entities have not yet populated blocks as recited by to associate the blockchain with a pending blockchain identifier when a target number of entities has not expanded the blockchain with respective signed blocks.  
However, Mandal discloses a target number of entities as recited by associate the blockchain with a pending blockchain identifier when a target number of entities has not expanded the blockchain with respective signed blocks ([38], “…the verification application may be configured to communicate a completion request to the CA server 106 and/or the delegated entity server 128. The completion request may be configured to assert that the user 112 has been transferred a cryptocurrency coin from each of multiple sets of cryptocurrency coins (coin sets), which may represent participation in the set of events.”; [53], [76] “…In response to the completion request 235, a reward module 239 of the server verification module 108 may verify that the user 112 has been transferred one of the cryptocurrency coins from each of the coin sets (e.g., 204 of FIG. 2A) using the append-only ledger 140.”; [16], “…the central authority may generate sets of cryptocurrency coins (coin sets). The number of coin sets may be equal to the number of events and each of the coin sets may correlate to one of the events. The number of coins in each of the coin sets may be equal to a number of users…”; where the number of events and associated number of sets of coins is interpreted as the ‘target number of entities’ that have not yet expanded the blockchain, see [18], “The central authority verifies that the user actually participated in the event based on the data set. Using a cryptocurrency transaction, the central authority transfers one of the cryptocurrency coins from the identified coin set to the user. A similar process occurs for each coin request based on each event in which the user is participating. The cryptocurrency transactions may be executed using an append-only ledger and public validation…,” where each time the ‘event’ occurs and is verified by CA, the user is transferred a coin in a transaction executed using an append-only ledger; the blockchain is associated with the total number of coins in the set, which is broadly interpreted as a ‘pending blockchain identifier’, and accordingly the CA verifies whether the target number of entities (event coins) have or have  not yet been awarded, where the transactions comprise ‘expanding’ the blockchain as a user collects the required coins).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the product provenance method and system as disclosed by Sriram with the modification of a target number of entities/events, as disclosed by Mandal, because such a modification would enable an central entity to track events and enforce participation status, thus automating, facilitating, and reducing fraud associated with such tracking (see Mandal, [15]).

With regard to claims 3, 22 and 34, Sriram, in view of Mandal, disclose the limitation of claims 2, 21 and 33 as discussed above.  Sriram further discloses verification of the product provenance, as discussed above (see, for example, [72]), but Sriram does not specifically disclose preventing verification when the pending blockchain ID includes incomplete status indicator.  However, Mandal discloses the blockchain validator is to prevent verification of the coin set reward when the pending blockchain ID includes an incomplete blockchain status indicator ([76] “…In response to the completion request 235, a reward module 239 of the server verification module 108 may verify that the user 112 has been transferred one of the cryptocurrency coins from each of the coin sets (e.g., 204 of FIG. 2A) using the append-only ledger 140.”; where the less-than full amount of coins sets comprises an incomplete blockchain status indicator. 



Claims 4, 23, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram (US Publication 2016/0164884), in view of Ganeshalingam (US Publication 2017/0199962).
With regard to claims 4, 23, 35, Sriram discloses the limitation of claims 1, 20 and 32 as discussed above.  Sriram does not specifically disclose a deoxyribonucleic acid (DNA) string retriever to retrieve a portion of a DNA string from the product; and a DNA/binary transformer to translate the portion to a binary string. However, Ganeshalingam discloses a deoxyribonucleic acid (DNA) string retriever to retrieve a portion of a DNA string from the product ([280], “…As is known, DNA can be isolated and represented as a sequence of the nucleotide bases G, A, T and C. Such a representation of a DNA sequence in the FASTA format is provided in pane 1807…”; Figure 18); and a DNA/binary transformer to translate the portion to a binary string ([281], “…Processing consistent with the teachings herein may be facilitated by transforming the DNA sequence data represented in the FASTA format into a binary representation (e.g., a 2-bit representation) as shown in pane 1809; that is, each nucleotide base is uniquely represented by a 2-bit binary number.”; Figure 18, also Figure 1, Figure 2; [101], “…Existing sequence storage techniques use coding for the four nucleotides (A, C, G and T) which may map them to characters in a text format. This sequence information may be further mapped to binary data. For example, A may be mapped to binary 00, C may be mapped to 01, G to 10 and T to 11 as shown in FIG. 1…”)  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the product provenance method and system as disclosed by Sriram with the modification of a FASTA to binary transformer as disclosed by Ganeshalingam, because such a feature would enable use of DNA data in the blockchain provenance method and system of Sriram, therefore expanding such a method and system to livestock and produce, and increasing profitability because of increased consumer trust (see Sriram [79]) as well as facilitating consumer recalls (see Sriram [43]).


Notes regarding art for remaining claims, 5-8, 24-27, 36-39
With regard to claims 5, 24, 36, Sriram, in view of  Ganeshalingam, disclose the limitation of claims 4, 23 and 35 as discussed above.  Sriram further discloses a hash creator to generate a signature of the block data ([28], “…In some embodiments, whenever a block of transactions is created, information in the block is processed through a hash function to produce a hash value. This hash value is stored along with the new block at the end of the block chain. Each new hash is also generated based on the hash value of a previous block, hence ensuring the authenticity of the entire block chain…”); however, Sriram does not specifically disclose that the hash creator is applied to the binary string, nor that the DNA/binary transformer to translate the signature of the binary string to a signed DNA representation (interpreted as the DNA/binary transformer then translates the signature of the binary string back to DNA representation, as discussed under rejection under 35 USC 112b, above). 
Closest art, Ceze, (US Publication 2021/0035657) discloses generating a hash of the binary signature of a DNA read, ([5], “…In one implementation, hash values are used to determine the similarity of DNA reads, and thus, they serve as an approximation for an edit distance. There are multiple ways of computing hash values. One way of computing hash values is to generate a binary signature for a DNA read and create a hash from the binary signature and a string of random numbers.”).  However, Ceze discloses the generating of the hash is for use in determining similarity of DNA reads; there is no disclosure that the generated hash is to be translated back to a DNA representation. 
“DNA-Genetic Encryption Technique”, cited below in pertinent art not relied upon, discloses a binary representation of DNA data and subsequent encryption (see at least pages 2-3).  However, any combination of the art of record and “DNA-Genetic Encryption Technique” comprises hindsight reasoning.


With regard to claims 6, 25, 37, Sriram, in view of  Ganeshalingam, disclose some of the  limitations of claims 5, 24 and 36 as discussed above; Ceze additionally disclosed hashing a binary signature for a DNA read but does not specifically disclose the DNA/binary transformer to translate the signature of the binary string to a signed DNA representation, as noted above.  With regard to the further limitations of claims 6, 25, 37, Matthews (GB 2376686) discloses pre- and post-markers (page 16, lines 1-11, start and stop signals and spacers).  However, Matthews does not cure the deficiencies of the art as applied to claims 5, 24, and 36 as noted.
“DNA-Genetic Encryption Technique”, cited below in pertinent art not relied upon, discloses a binary representation of DNA data and subsequent encryption (see at least pages 2-3).  However, any combination of the art of record and “DNA-Genetic Encryption Technique” comprises hindsight reasoning.


 With regard to claims 7, 26, 38, Sriram, in view of  Ganeshalingam, disclose some of the  limitations of claims 5, 24 and 36 as discussed above; Ceze additionally disclosed hashing a binary signature for a DNA read but does not specifically disclose the DNA/binary transformer to translate the signature of the binary string to a signed DNA representation, as noted above, and Matthews discloses markers as recited by claims 6, 25, 37.  Smolke, (US Patent 10053697), generally discloses splicing devices (see, for example, Figure 9 and Col. 18 lines 46-60), but does not specifically disclose a DNA signature engine to splice the DNA signature into the product, where the DNA signature is described as in claims 5, 24 and 36 and  6, 25, 37.

 With regard to claims 8, 27, 39, Sriram, in view of  Ganeshalingam, disclose some of the  limitations of claims 5, 24 and 36 as discussed above; Ceze additionally disclosed hashing a binary signature for a DNA read but does not specifically disclose the DNA/binary transformer to translate the signature of the binary string to a signed DNA representation, as noted above, and Matthews discloses markers as recited by claims 6, 25, 37.  Smolke generally discloses splicing devices, as per claims 7, 26 and 38, but does not disclose application of such devices to the specific data comprised by the DNA signature as described by claims 5, 24 and 36 and  6, 25, 37. 
 Sriram further discloses validate a datum with a public key, the public key paired with a private key used to generate the signature of the datum ([40], “…The provenance management system 200 can maintain a trusted store 210 of cryptographic public keys used to verify cryptographic signatures on logistic transaction records.”)
However, Sriram does not specifically disclose that the datum being verified comprises a binary representation of the DNA representation of the DNA signature, where the public key is paired with a  private key used to generate the signature of the binary string, where the binary representation is derived as described in claims 5, 24 and 36 and  6, 25, 37.


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Next Generation DNA Sequencing and the Future of Genomic Medicine”, dated May 25, 2010 Downloaded from https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3960862/pdf/genes-01-00038.pdf and attached as PDF file.
 “DNA-Genetic Encryption Technique”, cited as: Hamdy M. Mousa, "DNA-Genetic Encryption Technique", International Journal of Computer Network and Information Security(IJCNIS), Vol.8, No.7, pp.1-9, 2016.DOI: 10.5815/ijcnis.2016.07.01, July 2016, attached as PDF file, downloaded from https://www.mecs-press.org/ijcnis/ijcnis-v8-n7/IJCNIS-V8-N7-1.pdf ,
Klein (US Publication 2018/0349845), disclosing use of blockchain for tracking location of critical shipments.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685